Per Curiam.—
After a careful examination of the numerous authorities cited by the counsel, we are of opinion against the plaintiff. The contract was within the: statute of frauds. This being in force in Maryland, the next question is whether the law of Maryland or of Pennsylvania is to govern. It is said that the place of the contract is in this state, having been written here. To this, it is properly answered, that a contract takes effect at its place of delivery as to a question of this kind, especially where, as upon its face is apparent, the subject matter of the contract existed. The laws of Maryland therefore govern the contract. Such being the case, a sufficient consideration must be stated in the contract to make it valid. None appears to be so stated. In the first place, the promise to indemnify Sterret was after he had become surety of Morris at the request of the latter. And the promise to indemnify was not made at the request of Sterret. As between Sterret and Nixon it was a voluntary act of the latter, not at the instance and request of the former, and founded on no consideration moving between the parties.
Rule discharged.